*1018In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Richmond County (Silber, J.), dated July 30, 2008, as granted that branch of the defendant wife’s motion which was for an award of an interim counsel fee in the sum of $25,000.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in granting that branch of the wife’s motion which was for an award of an interim counsel fee in the sum of $25,000 in light of the disparity in the parties’ relative financial positions and the husband’s conduct, which resulted in unnecessary motion practice (see Meltzer v Meltzer, 63 AD3d 702 [2009]; Davis-Potente v Potente, 60 AD3d 720, 721 [2009]; Prichep v Prichep, 52 AD3d 61, 66 [2008]; McGarrity v McGarrity, 49 AD3d 824, 826 [2008]). Skelos, J.P., Florio, Balkin, Belen and Austin, JJ., concur.